47 F.3d 1183
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Nicasio LADRIDO, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 94-3654.
United States Court of Appeals, Federal Circuit.
Jan. 17, 1995.

Before PLAGER, SCHALL and BRYSON, Circuit Judges.
PER CURIAM.

DECISION

1
Nicasio Ladrido petitions for review of a decision of the Merit Systems Protection Board (Board), Docket No. SE08331940398-I-1, in which the Board upheld the decision of the Office of Personnel Management (OPM) denying Ladrido's request for retirement benefits.  We affirm.

DISCUSSION

2
Petitioner Nicasio Ladrido applied to OPM for retirement benefits under the Civil Service Retirement Act, based on 15 years of civilian service with the United States military.  OPM denied his application and denied reconsideration in a letter dated March 1, 1989, concluding that he was not statutorily entitled to benefits.


3
Although OPM advised Ladrido of his right to appeal its decision to the Board by filing an appeal within 25 days, Ladrido did not seek review of the OPM decision until March 15, 1994, more than five years later.  Upon receiving Ladrido's appeal, the Board advised him that the appeal appeared to be untimely and directed him to show either that the appeal was timely or that there was good cause for the filing delay.  Although Ladrido responded to the Board's communication, he failed to address the untimeliness of his appeal.  The Administrative Judge subsequently dismissed his appeal as untimely, and the Board denied his petition for review.


4
On his appeal to this court, Ladrido does not contend that his appeal from the OPM decision was timely, nor does he offer any explanation--much less a showing of good cause--for the five-year delay in filing that appeal.  The burden of showing good cause for any untimely appeal rests on the appellant, see 5 C.F.R. Sec. 1201.56(a), and the decision whether to grant a waiver of the time limit for filing an appeal is a matter committed to the board's discretion, see Mendoza v. Merit Sys. Protection Bd., 966 F.2d 650, 653 (Fed.Cir.1992) (en banc).  Because Ladrido has made no effort to explain the lengthy delay in prosecuting his administrative appeal, the Board plainly did not abuse its discretion in determining that Ladrido failed to show good cause for the delay in seeking relief from OPM's decision.